Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2. This communication is in response to the amendment filed 15 April 2022. Claims 1-3, 5-7, 9-13, 15-17, and 19-20 have been amended. Claims 1-20 are pending.

Information Disclosure Statement
	3. The information disclosure statement (IDS) submitted on 12/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action

Response to Remarks/Amendment
4. Applicant's remarks filed 15 April 2022 have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
5. Applicant's remarks have been fully considered and they are not considered persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

The applicant argues that “The specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of scheduling staff and uses the ideas in meaningful way that is not generally linking to a technological environment. Indeed, "generating, using the machine learning algorithm, as trained, one or more forecasted tasks to be performed during an upcoming time period at the one or more stores, wherein the one or more forecasted tasks comprise one or more forecasted day-level tasks," through the particular limitations of the claims integrates the ideas into a practical application.”

The examiner respectfully disagrees. The applicant argues that the amended claims are directed towards practical application. However, the forecasting tasks with machine learning algorithms at specified time slots for staffing roles with the application of a smoothing algorithm with specified compliance standards and transmitting the respective proposed staffing schedule to stores represents the transmitting of information for analysis which is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). This does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the rejection is maintained.

The applicant argues that “…Applicant respectfully submits that the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well- understood, routine, or conventional in the field. Specifically, as quoted above, amended independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea… id. at 49 (emphasis added). Accordingly, amended independent claims 1 and 11 are directed to an inventive concept and should not be rejected under 35 U.S.C. § 101…”

The examiner respectfully disagrees. The applicant argues that the amended claims are directed towards an inventive concept which are improvements beyond what is well- understood, routine, or conventional. However, the amended claims describe the forecasting tasks with machine learning algorithms at specified time slots for staffing roles with the application of a smoothing algorithm with specified compliance standards and transmitting the respective proposed staffing schedule to stores represents the transmitting of information for analysis and the MPEP Section 2106.05(d) indicates that mere transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are a system comprising: training data for a machine learning forecasting algorithm based on input data comprising historical day-level tasks of day-level aggregate data within a time period at one or more stores and an output of forecasted tasks comprising individual time intervals of each of the historical day-level tasks for one or more time periods at the one or more stores slot (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); generating, using the machine learning forecasting algorithm, as trained, one or more forecasted tasks to be performed during an upcoming time period at the one or more stores, wherein the one or more forecasted tasks comprise one or more forecasted day-level tasks: generating a staffing demand (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)), comprising: converting each forecasted task of the one or more forecasted tasks at a respective time slot of predetermined time slots into a respective time interval taken by each staffing role of staffing roles to complete each of one or more respective subtasks of each forecasted task of the one or more forecasted tasks during the respective time slot (Analyzing and Transmitting Information, evaluation and judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity), further comprising: applying a smoothing algorithm to normalize respective time intervals performed across a window of multiple respective time slots of the predetermined time slots Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); and converting the respective time intervals into a respective proposed staffing schedule for each of one or more stores, the respective proposed staffing schedule comprising a respective minimum number of staff to employ USA.604802193.2/QCP2Attorney Docket No. 6411US01/1761284.1258 for each of the staffing roles at each of the one or more stores during each respective time slot of the predetermined time slots (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity), further comprising: rounding the respective minimum number of staff for each of the staffing roles based on the respective time intervals taken to perform respective subtasks during each respective time slot (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and analyzing the respective minimum number of staff across the staffing roles in the respective proposed staffing schedule for compliance with a ratio compliance standard (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity); and transmitting the respective proposed staffing schedule for each of the one or more stores (Transmitting Information, judgement; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind with evaluation, judgement and observation and commercial interactions for the purposes and Organizing Human Activity and processing with statistical algorithm a mathematical concept/relationship but for the recitation of generic computer components. That is, other than processors, non-transitory computer-readable media, computing instructions, interface, and user device nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity with mathematical concepts and relationships. For example, forecasting tasks at specified time slots for staffing roles with the application of a smoothing algorithm with specified compliance standards and transmitting the respective proposed staffing schedule to stores represents what a scheduling analyst does to help stores set schedules. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity” and processing with a statistical algorithm “Mathematical Concept/Relationship”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than processors, non-transitory computer-readable media, computing instructions, interface, and user device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmitting of information for analysis is insignificant extra-solution activity as this is transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0030] In some embodiments, web server 320 can be in data communication through a network 330 with one or more user computers, such as user computers 340 and/or 341. Network 330 can be a public network, such as the Internet, or a private network. In some embodiments, user computers 340 and 341 can be used by users, such as users 350 and 351, respectively, which also can be referred to as users running simulations, users associated with a store, or customers of the users, in which case, user computers 340 and 341 can be referred to as customer computers or user computers. In many embodiments, web server 320 can provide access to scheduling engine through a web interface and/or application (app) interface 

Which describes the present invention for service requests, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting of information for analysis that were considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processors and user device, nor the transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claim 11 also contain the identified abstract ideas above, with no more additional elements which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claims 6 and 16 describes converting each forecasted task of the one or more forecasted tasks at the respective time slot into the respective time interval taken by each staffing role of the staffing roles further comprises: determining the one or more respective subtasks that maps each forecasted task of the one or more forecasted tasks to the one or more respective subtasks (Analyzing Information, evaluation and observation; a Mental Process and commercial interactions a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with the added additional element of database to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-5, 7-10, 12-15, and 17-20 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter
	7. Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-ATA), 2nd paragraph, and U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	8. The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…subtasks of each forecasted task of forecasted tasks…applying a smoothing algorithm to normalize respective time intervals performed across a window of multiple respective time slots of predetermined time slots; and converting the respective time intervals into a respective proposed staffing schedule for each of one or more stores, the respective proposed staffing schedule comprising a respective minimum number of staff to employ for each of the staffing roles at the each of the one or more stores during each respective time slot of the predetermined time slots…rounding the respective minimum number of staff for the each of the staffing roles…”

	The most closely applicable prior art of record is referred to in Wicaksono (United States Patent Application Publication No. 2016/0171422). Wicaksono et al. provides generating staffing requirements for deferred work in a contact center environment where control is utilized to account for backlog from deferred work in order to produce steady staffing levels throughout periods.

	While Wicaksono et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Wicaksono et al. utilizes generating staffing requirements for deferred work in a contact center environment where control is utilized to account for backlog from deferred work in order to produce steady staffing levels throughout periods Wicaksono et al. fails to assess forecasting tasks at specified time slots for staffing roles with the application of a smoothing algorithm with specified compliance standards.  Accordingly, Clifford et al. fails to teach the subsequent transmitting the respective proposed staffing schedule to stores based on the smoothing algorithm.

	Further reference to Rodden (United States Patent Application Publication No. 2019/0334907) provides help for a user optimize time use during transition times between scheduled activities for maintaining a schedule database including scheduled activities for a system user. However, the optimized time use during transition times between scheduled activities is not directed to assess forecasting tasks at specified time slots for staffing roles with the application of a smoothing algorithm with specified compliance standards.

	Further reference to Seetharaman (United States Patent Application Publication No. 2007/0061183) applies a group of resources that have similar characteristics with specifying the characteristics such as capability and performance measure defining work load. However, the specifying the characteristics such as capability and performance measure defining work load is not directed to assess forecasting tasks at specified time slots for staffing roles with the application of a smoothing algorithm with specified compliance standards.

	Accordingly Wicaksono et al., Rodden et al., and Seetharaman et al. fail to teach or otherwise render obvious “…subtasks of each forecasted task of forecasted tasks…applying a smoothing algorithm to normalize respective time intervals performed across a window of multiple respective time slots of predetermined time slots; and converting the respective time intervals into a respective proposed staffing schedule for each of one or more stores, the respective proposed staffing schedule comprising a respective minimum number of staff to employ for each of the staffing roles at the each of the one or more stores during each respective time slot of the predetermined time slots…rounding the respective minimum number of staff for the each of the staffing roles…” as required by claims 1-20.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190334907 A1
RESOURCE OPTIMIZATION SYSTEM AND METHOD
Rodden; Steve et al.
US 20170098181 A1
SYSTEMS AND METHODS FOR DYNAMICALLY GENERATING PATROL SCHEDULES BASED ON HISTORIC DEMAND DATA
Herman; Shawn Michael et al.
US 20170052536 A1
SYSTEM AND METHOD FOR FAULT ANALYSIS AND PRIORITIZATION
Warner; Gregory C. et al.
US 20160171422 A1
Method and System for Generating Staffing Requirements for Deferred Work in a Contact Center Environment
Wicaksono; Bayu Aji et al.
US 20150286982 A1
DYNAMICALLY MODELING WORKLOADS, STAFFING REQUIREMENTS, AND RESOURCE REQUIREMENTS OF A SECURITY OPERATIONS CENTER
Dwyer; Paul J.
US 20140108034 A1
CONTINUOUS AUTOMATED HEALTHCARE ENTERPRISE RESOURCE ASSIGNMENT SYSTEM AND METHOD
Akbay; Kunter Seref et al.
US 20090099862 A1
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PROVIDING HEALTH CARE SERVICES PERFORMANCE ANALYTICS
Fireman; Andrew F. et al.
US 20070087756 A1
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
Hoffberg; Steven M.
US 20070061183 A1
Systems and methods for performing long-term simulation
Seetharaman; Krithika et al.
US 20020147622 A1
System and method for enabling a configurable electronic business exchange platform
Drolet, Thomas  et al.
US 20010032029 A1
System and method for infrastructure design
Kauffman, Stuart


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        7/26/2022

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683